MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                 FILED
regarded as precedent or cited before any                                         Nov 10 2020, 7:40 am

court except for the purpose of establishing                                          CLERK
the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Renee M. Ortega                                         Curtis T. Hill, Jr.
Lake County Juvenile Public Defender’s                  Attorney General
Office                                                  Steven Hosler
Crown Point, Indiana                                    Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

L.A.,                                                   November 10, 2020
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        20A-JV-833
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Robert G. Vann,
Appellee-Petitioner                                     Magistrate
                                                        Trial Court Cause Nos.
                                                        45D06-1903-JD-99
                                                        45D06-2001-JD-70



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020               Page 1 of 8
                                                Case Summary
[1]   While serving his in-home placement for a juvenile delinquency adjudication,

      seventeen-year-old L.A. tested positive for drugs, was expelled from school, and

      admitted to conduct amounting to class A misdemeanor theft. As a result, the

      trial court order modified his placement to the Indiana Department of

      Correction (DOC). L.A. now appeals, claiming that the trial court abused its

      discretion in modifying his placement. Finding that the trial court acted within

      its discretion, we affirm.


                                    Facts and Procedural History
[2]   The facts most favorable to the judgment are as follows. In March 2019, L.A.

      stole personal items and cash from a neighbor. The State filed a juvenile

      delinquency petition against him for conduct amounting to class A

      misdemeanor theft if committed by an adult. He admitted to the allegations

      and was placed on intensive level 2 probation 1 in an in-home placement with

      his mother (Mother). When they were evicted, L.A. lived at the Alternative

      House. He engaged in anger management and substance abuse services and

      underwent a psychological evaluation. When Mother secured housing with

      L.A.’s grandmother (Grandmother), L.A. was placed at the house with them.

      A few weeks later, Mother moved out and left him with Grandmother. L.A.

      did not abide by Grandmother’s household rules and often left home without




      1
          He later was stepped down to regular probation.


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020   Page 2 of 8
      permission. He did not make progress in his services and had poor grades, was

      truant from school, was caught vaping at school, and tested positive for THC.


[3]   In January 2020, L.A. was suspended from school, enrolled in night school,

      and was expelled from night school. By this time, he had accumulated

      numerous positive drug screen results. On January 30, 2020, he was charged in

      a new cause for conduct amounting to level 5 felony burglary, level 6 felony

      criminal trespassing, class A misdemeanor theft, and class B misdemeanor

      unauthorized entry of a motor vehicle. Based on these developments, the State

      filed a motion for modification of L.A.’s placement. L.A. underwent a

      psychiatric evaluation, which indicated a diagnosis of “conduct disorder,

      unspecified” and cannabis abuse. Supp. Ex. 1. Medication was not

      recommended.


[4]   During the dispositional modification hearing, L.A. admitted to the theft

      allegation, and the State agreed to dismiss the remaining allegations. The

      probation department recommended that L.A. be placed in the DOC, where he

      could complete his high school diploma or G.E.D. and engage in anger

      management and substance abuse programs. The trial court took the matter

      under advisement and issued an order remanding L.A. to the DOC. L.A. now

      appeals his placement. Additional facts will be provided as necessary.


                                     Discussion and Decision
[5]   L.A. contends that the trial court erred in modifying his placement. The

      disposition of a juvenile adjudicated a delinquent is a matter committed to the

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020   Page 3 of 8
      trial court’s discretion, subject to the statutory considerations of the child’s

      welfare, community safety, and the policy favoring the least harsh disposition.

      J.S. v. State, 110 N.E.3d 1173, 1175 (Ind. Ct. App. 2018), trans. denied (2019).

      We review the trial court’s dispositions and modifications thereof for an abuse

      of discretion, which occurs if its decision is clearly against the logic and effect of

      the facts and circumstances before it or the reasonable inferences that may be

      drawn therefrom. Id.; see also K.A. v. State, 775 N.E.2d 382, 386 (Ind. Ct. App.

      2002) (applying abuse of discretion standard where juvenile challenged

      modification of placement to DOC following violation of terms of suspended

      commitment), trans. denied. In determining whether a trial court has abused its

      discretion, we neither reweigh evidence nor reassess witness credibility. J.S.,

      110 N.E.3d at 1175.


[6]   Juvenile court proceedings are civil, not criminal, in nature. Id. “[T]he goal of

      the juvenile process is rehabilitation so that the youth will not become a

      criminal as an adult.” Id. at 1175-76 (quoting R.H. v. State, 937 N.E.2d 386, 388

      (Ind. Ct. App. 2010)). As such, juvenile courts have a variety of placement

      choices. Id. Indiana Code Section 31-37-18-6 reads,


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1) is:


              (A) in the least restrictive (most family like) and most appropriate
              setting available; and

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020   Page 4 of 8
              (B) close to the parents’ home, consistent with the best interest
              and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child's parent, guardian, or custodian; and


              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


[7]   Here, the trial court found, in part,


              [I]t is in the best interests of the child to be removed from the
              home environment and remaining in the home would be
              contrary to the welfare of the child because the child is engaging
              in dangerous behaviors which jeopardize the physical and/or
              mental health of the child and/or the educational services for the
              child.


              The court finds reasonable efforts were made by the probation
              department to prevent or eliminate the need for removal of the
              child. The statements of reasonable efforts as set forth in
              pleadings, reports, and documents of the probation department
              and/or other service providers filed herein are incorporated by
              reference.


              This disposition is consistent with the safety and the best interest
              of the child and is the least restrictive and most appropriate
              setting available close to the parents’ home, least interferes with
              family’s autonomy, is least disruptive of family life, imposes the
              least restraint on the freedom of the child and the child’s parent,

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020   Page 5 of 8
              guardian, or custodian; and provides a reasonable opportunity
              for participation by the child’s parent, guardian, or custodian.


      Appealed Order at 1-2.


[8]   L.A. maintains that the trial court “abused its discretion by not ordering the

      least restrictive placement[.]” Appellant’s Br. at 8. However, the statute

      requires the trial court to consider the least restrictive placement “if that

      placement comports with the safety needs of the community and the child’s best

      interests.” J.B. v. State, 849 N.E.2d 714, 717 (Ind. Ct. App. 2006). The court

      specifically found that a less restrictive placement did not comport with L.A.’s

      safety and best interests. We also emphasize that this appeal does not involve a

      challenge to L.A.’s initial placement but rather to the modification of his

      placement. More restrictive options are appropriate where earlier attempts at

      rehabilitation through less restrictive means have proven unsuccessful. D.E. v.

      State, 962 N.E.2d 94, 97 (Ind. Ct. App. 2011). L.A. was initially given a less

      restrictive placement, i.e., in-home placement with Mother and Grandmother,

      but he violated the terms of that placement by committing new offenses,

      continuing to use drugs, and being expelled from school. L.A.’s new charges

      included serious allegations of conduct amounting to level 5 felony burglary,

      level 6 felony criminal trespassing, class A misdemeanor theft, and class B

      misdemeanor unauthorized entry of a motor vehicle, if committed by an adult.

      He admitted to the theft allegation, and a true finding was entered in exchange

      for dismissal of the remaining allegations.



      Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020   Page 6 of 8
[9]    L.A. argues that he should be returned to in-home placement, pointing to the

       lowering of his status as an intensive level 2 probationer to a normal

       probationer as a measure of his success outside the DOC. However, his

       conduct during his time on probation violated several of his probation

       conditions. Another significant change occurred when Mother moved out of

       Grandmother’s home and left L.A. under the sole supervision of Grandmother,

       whose testimony reflected her weariness and exasperation concerning his

       conduct. See Tr. Vol. 2 at 6 (“[L.A.] has to make a decision that the buck stops

       here; and until I hear him say that, I’m done. Then we could go forward, but he

       has to verbally say that here, and he has to hold to that.”). In allocution, L.A.

       referenced himself, his baby son, Mother, and Grandmother: “It’s not fair to

       him, it’s not fair to myself, it’s not fair to my grandma, to keep putting her

       through this. My grandma is not trying to stay here forever and if she leave

       [sic], I don’t have nobody here for me; especially my mom.” Id. at 7. The

       probation department recommended that L.A. be committed to the DOC,

       where he can “work towards completing his high school diploma or G.E.D.,

       participate in anger control, individual and substance abuse counseling.” Id. at

       5. While we are mindful of L.A.’s difficult family circumstances, the evidence

       and testimony reflect the reality that less restrictive placement options have

       proven stressful and largely unsuccessful when it comes to his rehabilitation.


[10]   L.A. also points to his psychological issues as a circumstance militating toward

       a less restrictive placement. He analogizes his circumstances to those in D.P. v.

       State, where another panel of this Court reversed the trial court’s placement of a


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020   Page 7 of 8
       juvenile in the DOC where the juvenile was not on probation and without

       considering his low IQ (65) and diagnosis of attention deficit hyperactivity

       disorder (ADHD). 783 N.E.2d 767, 770 (Ind. Ct. App. 2003). Here, L.A. was

       on probation and violated those terms. Additionally, during the placement

       modification hearing, the trial court admitted as evidence L.A.’s psychiatric

       evaluation. The report indicates that L.A. was diagnosed with “conduct

       disorder, unspecified” and cannabis abuse. Supp. Ex. 1. The report

       specifically states that L.A. does not suffer from ADHD, post-traumatic stress

       disorder, schizophrenia, or bipolar disorder and that he is of average

       intelligence. Id. Thus, D.P. is factually distinguishable. The trial court did

       consider L.A.’s diagnosis; it simply found that it did not militate toward a less

       restrictive placement. Rather, the court concluded that L.A.’s best interests and

       safety will be served by his placement in the DOC, where he can finish his high

       school education and engage in services aimed at treating his behavioral and

       psychological issues. Based on the foregoing, we conclude that the trial court

       acted within its discretion in modifying L.A.’s placement to the DOC.

       Consequently, we affirm the dispositional order.


[11]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-833| November 10, 2020   Page 8 of 8